 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
 8                             EASTERN DISTRICT OF CALIFORNIA
 9

10   CARLTON R. CALLINS,                         Case No. 1:17-cv-00840-DAD-EPG (PC)
11                Plaintiff,                     ORDER VACATING FINDINGS AND
                                                 RECOMMENDATIONS, DENYING
12         v.                                    MOTION TO POSTPONE CASE, AND
                                                 FORWARDING SERVICE
13   C. PFEIFFER, et al.,                        DOCUMENTS TO PLAINTIFF FOR
                                                 COMPLETION AND RETURN
14               Defendants.                     WITHIN THIRTY DAYS
15                                               (ECF NOS. 25 & 26)
16

17
            Carlton Callins (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
18
     in this civil rights action filed pursuant to 42 U.S.C. § 1983. Plaintiff filed the complaint
19
     commencing this action on June 23, 2017. (ECF No. 1). On June 21, 2018, the Court found
20
     service of the complaint appropriate and directed Plaintiff to complete and return the service
21
     documents within thirty days. (ECF No. 20).
22
            On July 20, 2018, Plaintiff filed a motion for an order directing a law librarian at his
23
     institution of confinement to allow him to make copies of his complaint so that he could serve
24
     Defendants. (ECF No. 22). On July 30, 2018, the Court denied Plaintiff’s motion, ordering
25
     that “Plaintiff has thirty days from the date of service of this order to complete and return the
26
     service documents (which are identified in the order dated June 20, 2018 (ECF No. 20)) or to
27
     file another motion for copies in compliance with the instructions [in this order].” (ECF No.
28


                                                    1
 1   23, p. 2).
 2           The deadline for Plaintiff to complete and return the service documents or file a motion
 3   for copies with more information passed, and Plaintiff failed to do either. Accordingly, on
 4   October 5, 2018, the Court issued findings and recommendations, recommending that
 5   Plaintiff’s case be dismissed, without prejudice, for failure to comply with a court order and
 6   failure to prosecute. (ECF No. 25). The Court noted that it would vacate the findings and
 7   recommendations if, within the objection period, Plaintiff completed and returned the service
 8   documents or filed a motion for copies in compliance with the instructions in the Court’s order
 9   entered on July 30, 2018 (ECF No. 23). (ECF No. 25, p. 2).
10           On October 9, 2018, Plaintiff filed a motion to postpone the case. (ECF No. 26).
11   Plaintiff stated that he needed to “postpone” his lawsuit because he was placed on suicide
12   watch. He was placed on suicide watch because he was going to be transferred to a prison
13   where is safety is in jeopardy.
14           On October 22, 2018, Plaintiff filed objections to the findings and recommendations.
15   (ECF No. 29). In his objections Plaintiff states that he completed the service documents and
16   sent them to the Court along with his motion for copies. Plaintiff asks the Court to re-send him
17   copies of the service documents.
18           While Plaintiff still has not completed and returned all the necessary service documents,
19   in light of Plaintiff’s request for copies of the service documents and his request to postpone the
20   case, the Court will vacate the findings and recommendations and send Plaintiff additional
21   copies of the service documents. Plaintiff must complete and return the service documents,
22   including thirteen copies of his complaint, within thirty days.
23           As to Plaintiff’s motion to postpone the case, it will be denied because Plaintiff has
24   failed to show good cause for “postponing” the case. The Court notes that if Plaintiff needs an
25   extension of a particular deadline, he should file a motion for an extension of that deadline.
26           Accordingly, it is HEREBY ORDERED that:
27                1. Plaintiff’s motion to postpone the case is DENIED;
28                2. The findings and recommendations issued on October 5, 2018, are VACATED;

                                                     2
 1              3. The Clerk of Court shall SEND Plaintiff twelve (12) USM-285 forms, twelve
 2                 (12) summonses, a Notice of Submission of Documents form, an instruction
 3                 sheet, and a copy of the complaint filed on June 23, 2017 (ECF No. 1);
 4              4. Within thirty (30) days from the date of service of this order, Plaintiff shall
 5                 complete the attached Notice of Submission of Documents and submit the
 6                 completed Notice to the Court with the following documents:
 7                 a.      A completed summons for each defendant;
 8                 b.      A completed USM-285 form for each defendant; and
 9                 c.      Thirteen (13) copies of the endorsed complaint filed on June 23, 2017;
10              5. Plaintiff need not attempt service on Defendants and need not request waiver of
11                 service. Upon receipt of the above-described documents, the Court will direct
12                 the United States Marshals Service to serve Defendants pursuant to Federal Rule
13                 of Civil Procedure 4 without payment of costs; and
14              6. Failure to comply with this order may result in the dismissal of this action.
15
     IT IS SO ORDERED.
16

17
       Dated:     October 24, 2018                            /s/
18                                                      UNITED STATES MAGISTRATE JUDGE

19

20

21

22

23

24

25

26

27

28


                                                    3
